WHITE, Presiding Judge.
The relator having been arrested for the murder of one A. E, Frazier, applied to the Hon. James Masterson, judge of the Eleventh Judicial District, for oail under a writ of habeas corpus. The writ was granted, but upon a hearing of the same bail was refused,, and applicant remanded to custody. From the judgment refusing him bail he has prosecuted this appeal.
We have maturely considered the evidence as presented in the record,, in connection with the able argument of counsel, and our conclusion is: that upon the facts appellant is entitled to bail. It is not the practice in this court in granting bail to discuss the facts of the case.
The judgment refusing appellant bail is reversed; and upon his entering into a bond for his appearance to answer an indictment for the murder of said Frazier, in the sum of $5000, with good and sufficient sureties, conditioned as the law directs, the sheriff of Harris County will release him from custody under the mittimus by which he holds him issued by the examining court.
Judgment reversed and appellant admitted to bail in the sum of $5000.

Ordered accordingly.

Judges all present and concurring.